Title: To James Madison from William Jarvis, 17 January 1806 (Abstract)
From: Jarvis, William
To: Madison, James


                    § From William Jarvis. 17 January 1806, Lisbon. “Not a Vessel having sailed for the United States since I had the honor to address the foregoing of the 24th. Ulto. by the Bg Truxton, Captn Mooney for Baltimore has prevented my writing since.
                    “Prattic not being given to the American Vessels by the 27 Ult I wrote to the Marquis of Pombal on that day, reminding His Excy of His promise. All the Vessels under quarantine except one that had arrived from New York but three or four days before were admitted and a new regulation established—that all Vessels from the United States are to lay ten days quarantine except those from Philada. & New York which are to lay twenty. As this was so much more favourable than the order which came out about the same time regulating the quarantine of Vessels from the streights with clear Bills of Health & healthy Crews, who are to discharge by Bica while under quarantine, even Cargoes of grain and after the discharge is compleated to lay five days under quarantine, which in unfavourable weather will detain them from thirty to fifty days, beside the enormous expense attending this mode of discharge, I thought I could not with propriety utter a single sentence as to the hardship of making our Vessels lay so long without any necessity; but after letting the affair lay dormant about six or eight weeks I shall try to get it taken off altogether. The Presidents observations on this subject, in His speech, will then

stand me in great stead. Inclosed is a Copy of a letter from His Exc Mr de Araujo ackn⟨ow⟩ledging one of my letters relative to the quarantine & a copy of a letter from the Marquis of Pombal in reply to those I wrote him, & acknowledging the reception of those to Mr de Araujo.
                    “The Presidents message I find gives universal satisfaction to every description of Citizens I meet with. They are all so filled with indignation for losses sustained, injuries received, the daily violences committing upon our flag, the insecurity & uncertainty of even the fairest commerce and the insults offered to our Country, that they seem thoroughly disposed to resort to any means that the wisdom of Government shall point out to obtain justice & satisfaction. I received the message on the 6th: & directly forwarded it to Mr Erving. A few days since I received another which I sent to His Excy Mr de Araujo, with the Note, of which the inclosed is a Copy. I had a great mind to wait on his Exccy to try to ascertain the disposition of this Government to resist the Maritime encroachments of Great Britain upon Neutral Commerce; but as the injurious principles attempting to be established by that Government, do not imm[e]diately effect the Trade of Portugal, as the whole address of this Government is employed to prevent being crushed between the contending powers, and as by the method which the Registe⟨rs⟩ of Portugueze Vessels are granted, this Government could avoid acknowledging or rejecting tho⟨se⟩ principles, I concluded nothing would induce them to take a direct part or make an immediate opposition but the actual interference & influence of another power; wh⟨ich⟩ could be set in motion from another quarter much better. Their Commerce is almost entirely confined to their Asiatick African & American Colonies to their coasting trade and an inconsiderable direct trade to France, to Great Britain and to Russia. The trade carried on between Rio Janeiro & Buenos Ayres, is considered contraband, but winked at as beneficial to the Portugueze. Every Voyage a new Register is granted, in which the Voyage is distinctly pointed out. If the application is made for places to which the Government do not choose the Vessel to go, a register is refused, and if when granted it is deviated from, the Vessel is considered as no longer under the protection of the Government, when it is engaged in any trade contrary to what it chooses to protect.
                    “Sometime in November the Rochfort Squadron arrived in Teneriffe consisting of five line of Battle ships, three frigates & two smaller Vessels of War & several prises, beside a number burnt. Among the latter were about thirty neutrals five of which were Americans, whose Bills of Lading were endorsed for payment of Vessel & Cargo in France. The Squadron sailed the 17th Novr. & the last post brought advice of their safe arrival in France. Advice has been received that twelve sail of the line had got out of Brest & are supposed to have divided into two squadrons. It is said they had but few troops on board On the authority of a Neutral Vessel it is said that they had taken a homeward bound small West India Convoy, several transports that had parted convoy for the streights with troops on board, (some of the women & children out of one were sent into this port by a Vessel from Newfoundland with Cod-fish of little value, captured & let go for this purpose) and a small outward bound convoy from Ireland, where bound it is not said.
                    “The last advice recd from the French Armies is of the Armistice of the 6th. Decr., & the commenced marching of the Russian Army back to Russia the 9th. It

is said the Peace between Austria & France is progressing rapidly. After the conclusion some are of opinion that the Emperor Napoleon will pay a visit to Hanover in His way back to Paris.
                    “Inclosed I have the pleasure to hand you the semi-annual list, recapitulation & explanatory remarks, the list of protections, an account of monies advanced for the United States, an account Current with the United States, which I think Sir will come within your department. Should you not be at liberty to allow several of the charges I shall be under the necessity of putting up with the loss; but as the presents &c fall on me owing to there being no minister here, & the postage, chiefly for letters sent to Government; in justice the charges will no doub⟨t⟩ be received as correct, whatever it may be in Law. I have taken the liberty to draw on you for the ballance of one hundred & two dollars 69 cts. in favour of Nichs Gilman Esquire, at ten day⟨s⟩ sight.”
                    Adds in a postscript: “Will also accompany this duplicate Copie⟨s⟩ my two last letters to Mr de Araujo & the affidavits mentiond in a former letter regarding the quarantines.”
                    A second postscript, dated 20 Jan. 1806, adds: “Some disappointment in the Cargo having detained Captn Groves of the Brig Henry till to day affords me the opportunity of informing you, that a Courier arrived here last evening, bringing official advice that a Peace was signed the 27th. Ulto. at Presburg, between France & Austria, by Monsr. Talleyrand & Prince Litchstentein & Genl. Guilay. The whole particulars are not stated. The Electors of Bavaria & Wirtemburg are to take the Title of Kings and the Territory of Venice to be added to the Kingdom of Italy. A French Army is on its March to Naples. The 18th. Inst an order was sent to Bellem lessening the Quarantine to 12 days upon all Vessels from Philadelphia & New York & eight days from every other port of the United states. As this was without any application from me, I presume it was produced by the observations made on this subject in the Presidents Message, which I sent to the secretary of state the 14th. Inst.
                    “Russia nor Prussia were not included in the Peace.”
                